Citation Nr: 1413984	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-38 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss prior to May 12, 2012, and to an evaluation in excess of 10 percent from May 12, 2012.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977, March 2002 to June 2002, and August 2004 to January 2006, with various periods of active duty for training (ACDUTRA) and inactive duty for training service (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2010, a statement of the case was issued in August 2010, and a substantive appeal was received in September 2010.  

In his May 2011 substantive appeal, the Veteran requested a videoconference hearing before the Board.  However, in June 2011, the Veteran requested a hearing before a Decision Review Officer (DRO) instead. The Veteran appeared at a DRO hearing in January 2012.  A transcript is of record.

A June 2012 rating decision increased the rating for bilateral hearing loss to 10 percent, effective May 12, 2012.  However, as this was not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this determination, his appeal proceeds from the initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).   

The issue of sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 12, 2012, the Veteran had no higher than Level I hearing acuity in the right ear and Level II hearing in the left ear.

2.  From May 12, 2012, the Veteran has no higher than Level IV hearing acuity in each ear.


CONCLUSIONS OF LAW

1. Prior to May 12, 2012, the criteria for a compensable evaluation for service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.86, Code 6100 (2013).

2.  From May 12, 2012, the criteria for a rating in excess of 10 percent for service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.86, Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.   See  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A November 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), it also informed him of disability rating and effective date criteria.  The Veteran has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged that he is prejudiced by a notice defect.  

With regard to the hearing loss issue, the duty to assist has also been fulfilled.  The Veteran's pertinent private and VA treatment records have been secured, and the Veteran was provided with VA audiological examinations in November 2009 and May 2012.  Although the November 2009 VA examiner did not describe the effects of the hearing loss disability on the Veteran's ordinary activities of daily life, the Board finds that the May 2012 VA examiner adequately did so.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Laws and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).   The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation for hearing impairment based on testing conducted by a state-licensed audiologist.  The testing must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  However, where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86), the rating may be based solely on puretone threshold testing.  38 C.F.R. § 4.85, Table VIA. 

In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, using whichever results in the higher Roman numeral designation.  38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is applied.  38 C.F.R. § 4.86(b).  

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA
Numeric designation of hearing impairment based only on puretone threshold average: 

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The findings for each ear from either Table VI or Table VIA are applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 


Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear is IV to V.  38 C.F.R. § 4.85, Table VII, DC 6100.

The Merits of the Claim

The Board has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA and VBMS (VA's electronic data storage systems), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 381 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In the present case, the RO has assigned a noncompensable rating prior to May 12, 2012, and a 10 percent rating from that date.  The Board will consider whether higher ratings are warranted. 

Bilateral Hearing Loss Prior to May 12, 2012

On November 2009 VA audiological evaluation, puretone thresholds, in decibels, were as follows:


1000
2000
3000
4000
R
25
30
45
55
L
25
25
50
55

The average puretone thresholds were 39 decibels in the right ear and 39 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 88 percent in the left ear.  The VA examiner did not elicit information from the Veteran concerning the functional effects of his disability.

Under Table VI, the hearing acuity shown constitutes Level I hearing in the right ear and Level II hearing in the left ear.  No exceptional pattern of hearing loss is shown in either ear.  See 38 C.F.R. § 4.86(a).  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a zero percent rating under Code 6100.  The record does not include any additional audiological evaluations until May 12, 2012.  Accordingly, and as the Veteran was already in receipt of a zero percent disability rating for hearing loss at the time of this examination, there is no basis for assigning a compensable disability rating for the Veteran's bilateral hearing loss prior to May 12, 2012.

Bilateral Hearing Loss from May 12, 2012

The Veteran underwent another VA examination on May 12, 2012.  Audiogram findings, in puretone thresholds, in decibels, were as follows:



1000
2000
3000
4000
R
25
25
50
45
L
25
25
60
55

The average puretone threshold was 36 decibels in the right ear and 41 decibels in the left ear.  The speech recognition score on the Maryland CNC word list was 72 percent in the right ear and 68 percent in the left ear.  The Veteran reported difficulty understanding speech, but denied that his hearing loss impacted his ability to work.  The Veteran was diagnosed with bilateral sensorineural hearing loss. 

Under Table VI, the hearing acuity shown constitutes Level IV hearing in the right ear and Level IV hearing in the left ear.  No exceptional pattern of hearing loss is shown in either ear.  See 38 C.F.R. § 4.86(a).  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 10 percent rating under Code 6100.  Based on the results of this examination, the RO issued a June 2012 rating decision that granted a 10 percent rating for bilateral hearing loss effective to the date of the May 12, 2012, VA examination.  The record does not include any additional audiological evaluations.  As the Veteran is already in receipt of a 10 percent disability rating for hearing loss, there is no basis for assigning a higher disability rating. 

In summary, reviewing both stages of the ratings assigned for the Veteran's service-connected bilateral hearing loss, the Board finds no period of time during either stage when any applicable criteria for a rating in excess of those currently assigned were met.

Regarding the Veteran's assertions that his hearing impairment is more severe than reflected by the ratings currently assigned, the Board acknowledges that the Veteran is competent to testify as to symptoms he experiences, including the presence of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a layperson, the Veteran is not competent to establish the level of his hearing disability on his own.  As is noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in no increase in the ratings currently assigned.  See Lendenmann, 3 Vet. App. at 349.  

The Board has also considered whether referral for extraschedular consideration is indicated by the record.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the veteran's disability picture requires the assignment of an extra- schedular rating.  Id.  

In this case, the evidence does not show that the service-connected disability picture is exceptional or unusual.  Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination.   38 C.F.R. § 4.85, DC 6100.  

The Board further notes that the May 2012 VA examination specifically addressed the functional effects of the Veteran's hearing loss by noting the Veteran's difficulty in understanding speech.  See Martinak, 21 Vet. App. at 455.  The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.   The record does not present such an "exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  

During the May 2012 VA examination, the Veteran stated that his bilateral hearing loss does not impact his ability to work.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability due to the Veteran's bilateral hearing loss is not at issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, and for the reasons and bases expressed above, the Board has concluded that prior to May 12, 2012, the criteria for entitlement to a compensable rating for bilateral hearing loss was not met, and that from May 12, 2012, the criteria for entitlement to a rating in excess of 10 percent for bilateral hearing loss is not warranted.   In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss prior to May 12, 2012, is not warranted.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss from May 12, 2012, is not warranted.  The appeal is denied to this extent.


REMAND

During a January 2012 hearing before the DRO, the Veteran testified that his sinus problems began in 1997 during weekend drills with the National Guard.  It remains unclear whether this occurred during a period of ACDUTRA or INACDUTRA.  Since sinusitis is due to a disease process and is not the result of an injury, service connection can only be established if it was incurred while he was performing ACDUTRA.  Accordingly, determining whether the Veteran was on ACDUTRA or INACDUTRA is essential to the adjudication of this claim.

In a December 2010 statement, the Veteran submitted information regarding an upcoming nasal surgery by Dr. Jorge J. Arango at the Ear, Nose, and Throat Associates.  The Veteran's claims file does not include the surgical or post-surgical records from that facility.  Accordingly, the RO/AMC should obtain those records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate State or Federal agency to verify whether the Veteran was on ACDUTRA or INACDUTRA in March 1997.   

2.  The RO should obtain surgery and post-surgery treatment records from Dr. Jorge J. Arango at Ear, Nose, and Throat Associates.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the current nature, extent, and etiology of any sinus disorder.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following:

Is it at least as likely as not (a 50 percent or greater probability) that a sinus disability was manifested during periods of active duty, from either March 2002 to June 2002, or from August 2004 to January 2006?  

Detailed reasons should be furnishes, and the examiner should specifically address the November 2005 Post-Deployment Health Assessment wherein the Veteran reported difficulty breathing while he was deployed to Iraq, as well as the December 2009 VA examination.

4.  After completion of the above, the case should again be reviewed on the basis of additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


